Citation Nr: 1625982	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  15-07 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a recurrent spine disorder to include thoracolumbar spine strain and scoliosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1991 to September 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the North Little Rock, Arkansas, Regional Office (RO) which, in pertinent part, denied service connection for scoliosis.  In July 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In November 2015, the Veteran submitted a Motion to Advance on the Docket.  In January 2016, the Board granted the Veteran's motion.  In March 2016, the Board, in pertinent part, remanded the issue of service connection for scoliosis to the Agency of Original Jurisdiction (AOJ) for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In May 2016, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) in which he sought a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  The issue of the Veteran's entitlement to a TDIU has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

Recurrent thoracolumbar spine strain and scoliosis were initially manifested during active service.  


CONCLUSION OF LAW

The criteria for service connection for recurrent thoracolumbar spine strain and scoliosis are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for recurrent thoracolumbar spine strain and scoliosis.  As such action represents a full allowance of the benefit sought on appeal, no discussion of VA's duties to notify and to assist is necessary.  



II.  Service Connection for Recurrent Thoracolumbar Spine Disability

The Veteran asserts that service connection for a recurrent thoracolumbar spine disorder to include scoliosis is warranted as the claimed disorder was initially manifested during active service.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Contant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The report of the Veteran's March 1991 physical examination for service entrance notes that the Veteran presented a history of "recurrent back pain" and denied having received any treatment for his back pain.  On contemporaneous physical evaluation, the Veteran's spine was found to be normal.  As no recurrent spine disability was identified in the report of physical examination for service entrance, the presumption of soundness with regard to a recurrent spine disorder attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  It is next necessary to determine if the presumption of soundness may be rebutted.  

The Veteran's service treatment records reflect that he was seen on numerous occasions for back complaints.  A December 1990 treatment record conveys that the Veteran complained of upper back pain of two and one-half weeks' duration.  An assessment of upper back strain was advanced.  A January 1991 treatment record states that the Veteran complained of "back pain (EPTS)."  The Veteran was reported to exhibit scoliosis.  A March 1992 treatment entry reports that the Veteran complained of back pain of one week's duration.  He reported that he had been "lifting yesterday."  No diagnosis was advanced.  A May 1992 treatment record notes that the Veteran complained of upper back pain located between his shoulder blades for "weeks."  He believed that his back pain was due to heavy lifting.  An assessment of back muscle strain was advanced.  Treatment records dated in March 1994 convey that the Veteran complained of low back pain of two days' duration.  An assessment of "minor back strain" was advanced.  A February 1996 physical evaluation notes that the Veteran reported upper back pain which "comes and goes."  

In his October 2010 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that his back disorder and scoliosis began in 1992 during active service.  

VA clinical documentation dated in October 2010 states that the Veteran complained of radiating back pain associated with bending and lifting.  He presented a history "back pain since he [was] sent to service" and "1991 diagnosed with scoliosis."  Assessments of "back pain thoracic and lumbar" and a "history of scoliosis" were advanced.  Contemporaneous VA thoracolumbar spine X-ray studies revealed findings consistent with "prominent lumbar lordosis" and "questionable very mild scoliosis."  

A November 2010 VA treatment record relates that the Veteran complained of "chronic (15 y[ea]rs) back pain (thoraco-lumbar) in the absence of any specific trauma."  He presented a history of "being told while in the service that he has scoliosis."  An assessment of "chronic back pain with clinical features of back strain with sacroiliac malalignment" was advanced.  A December 2010 VA treatment record states that the Veteran reported that "he has scoliosis and that started giving him problems in 1992 while on active duty" and "he had a job in the military that involved lifting (parts supply)."  Assessments of scoliosis and back pain were advanced.  

The report of a December 2010 VA examination relates that the Veteran complained of chronic thoracolumbar spine pain, stiffness, and limitation of motion since active service.  The Veteran was diagnosed with thoracolumbar spine scoliosis.  The examiner commented that: "I do not attribute current back problems to his military tour of duty;" "[t]here is minimal scoliosis in the lower thoracic and lumbar region superiorly;" "[h]e could have been born with this or this could have developed over time;" "at the time of exit from the military, he had a normal spine exam without abnormalities;" "[t]his would suggest resolution of symptoms related to any isolated strains;" "[t]he record is then quiet over the next 14 years until complaints noted upon entering the VA system;" "[t]here is no nexus to link present complaints to complaints in the military;" "[t]herefore, as a result of these two reasons, it is my medical opinion that his current back problem is not related to his military tour of duty;" "[h]e could have been born with mild scoliosis or developed it over time, but the X-ray  shows minimal scoliosis at best;" and "[t]he lordosis is likely something he was born with as well on the x-ray imaging."  

A March 2016 addendum to the 2010 VA examination report clarifies that the examiner could not "relate a preexisting scoliosis condition to [service] nor can I relate it as a defect or disease;" "I find no evidence of a congenital or inherited back condition with review of imaging and review of medical records;" and "[h]e had isolated back complaints without evidence of ongoing chronic back problems following exit from [service] to link back condition to [service]."  The Board observes that the December 2010 VA examination report and the March 2016 addendum thereto are of limited probative value as the examiner failed to address the Veteran's competent and credible statements and the supporting VA clinical documentation reflecting the Veteran's recurrent back pain since active service.  

A March 2011 VA X-ray study revealed findings consistent with "[m]ild scoliosis and some arthritic changes" of the cervical spine.  A June 2011 VA treatment record notes that the Veteran reported "continuing problems with chronic back pain."  An August 2011 VA treatment record reports that the Veteran was diagnosed with back pain.  An October 2011 VA treatment record states that the Veteran was diagnosed with "scoliosis with back pain."  

The Board observes that the record is devoid of clear and unmistakable evidence establishing that the Veteran's recurrent thoracolumbar spine strain and scoliosis were both pre-existing and not aggravated by service and is therefore insufficient to rebut the presumption of soundness.  

The Veteran asserts that service connection for a recurrent thoracolumbar spine disorder to include scoliosis is warranted as the claimed disorder was initially manifested during active service.  The Veteran was diagnosed with and treated for thoracolumbar spine strain, scoliosis, and associated chronic back pain both during active service and following service separation.  The Board finds the evidence is therefore in at least equipoise as to whether the Veteran's recurrent thoracolumbar spine disorder originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for recurrent thoracolumbar spine strain and scoliosis is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for recurrent thoracolumbar spine strain and scoliosis is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


